J-S45030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CHARLES SHIELDS                            :   No. 2991 EDA 2019


          Appeal from the PCRA Order Entered September 19, 2019,
            in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0001484-2013.

BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                        Filed: December 24, 2020

        The Commonwealth of Pennsylvania appeals the order granting the

petition filed by Charles Shields pursuant to the Post Conviction Relief Act

(“PCRA”)1 which vacated his judgment of sentence and granted him a new

trial. We remand with instructions.

        Shields was convicted in 2014 of aggravated assault, conspiracy to

commit aggravated assault, and attempted kidnapping for ransom.2               His

judgment of sentence became final in 2016, when our Supreme Court denied

allowance of appeal. See Commonwealth v. Shields, 154 A.3d 864 (Pa.

____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.

2 One of Shields co-defendants is his brother, Thomas Shields, who
successfully filed a PCRA petition and was granted a new trial on similar
grounds. In a separate appeal pending before this panel, the Commonwealth
has challenged the PCRA relief granted to Thomas Shields.
J-S45030-20


Super. 2016) (unpublished memorandum), appeal denied, 160 A.3d 793 (Pa.

2016). Shields filed a timely PCRA petition raising three claims of counsel

ineffectiveness. On September 19, 2019, the PCRA court granted the petition,

vacated the judgment of sentence, and ordered a new trial. The PCRA court

did not indicate the basis for its grant of PCRA relief. On September 24, 2019,

the Commonwealth filed a timely motion to reconsider in which it asserted

that the PCRA court erred without first holding an evidentiary hearing or

specifying the claim or claims on which it granted relief. On October 18, 2019,

the Commonwealth filed a timely notice of appeal from the order granting

PCRA relief.

      On October 22, 2019, PCRA entered an order expressly granting the

motion for reconsideration and scheduling an evidentiary hearing on the

motion. However, because the Commonwealth had filed a notice of appeal

four days earlier, the PCRA court lacked jurisdiction to rule on the motion for

reconsideration. See Pa.R.A.P. 1701(a) (providing that “after an appeal is

taken or review of a quasi judicial order is sought, the trial court or other

government unit may no longer proceed further in the matter”); see also

Commonwealth v. Pearson, 685 A.2d 551, 556-57 (Pa. Super. 1996)

(holding that, pursuant to Pa.R.A.P. 1701(a), once a notice of appeal is filed,

the lower court is divested of jurisdiction to act further in the matter).

      The PCRA court ordered the Commonwealth to file a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).             The


                                      -2-
J-S45030-20


Commonwealth complied with that order.        In its concise statement, the

Commonwealth raised the following claims of error:

     1     Whether the lower court erred in granting [Shields’] PCRA
           petition and awarding him a new trial, where the court did
           not hold an evidentiary hearing on [Shields’] claims or
           specify which of [Shields’] three separate claims supposedly
           entitled him to relief.

     2     Whether the lower court erred in granting [Shields’] PCRA
           petition where his first boilerplate and undeveloped pled
           claim—that direct appeal counsel was ineffective for not
           challenging the trial court’s admission of prior bad acts
           evidence—lacked merit because the disputed evidence was
           properly admitted to establish an identity and relationship
           between [Shields] and his co-conspirators and [Shields’]
           motive to collect a drug debt from the victim, and because
           [Shields] could not establish a lack of reasonable basis or
           prejudice.

     3     Whether the lower court erred in granting [Shields’] PCRA
           petition where his second pled claim—that trial counsel was
           ineffective for not objecting to two comments made by the
           prosecutor during closing argument—lacked merit because
           counsel did, in fact, object to the first supposedly improper
           comment, and where counsel had no reasonable basis to
           object to the proper and relevant second comment
           concerning the reality that the victim’s record and character
           were not on trial and that the jury should not allow any lack
           of sympathy for him to enter their deliberations, and
           because [Shields] could not establish a lack of reasonable
           basis or prejudice..

     4     Whether the lower court erred in granting [Shields’] PCRA
           petition where his third boilerplate and undeveloped pled
           claim—that trial counsel was ineffective for not objecting to
           the trial court’s jury instructions defining an “overt act” as
           an element of criminal conspiracy—lacked merit because the
           court’s instructions accurately defined it as “an act to carry
           out or advance [the coconspirators’] agreement” and
           properly distinguished it from a “substantial step” as an
           element of criminal attempt, and because [Shields] could
           not establish a lack of reasonable basis or prejudice.

                                    -3-
J-S45030-20



Concise Statement, 11/25/19, at 1-2.

      In response, the PCRA court issued a Pa.R.A.P. 1925(a) opinion.

However, in its opinion, the PCRA court did not address any of the four discrete

claims of error raised by the Commonwealth. Nor did the PCRA court indicate

which of Shields’ three ineffectiveness claims it found to be meritorious, such

that Shields was entitled to PCRA relief. Rather, the PCRA court noted its prior

scheduling of an evidentiary hearing, and stated that “this matter is stayed as

a result of the instant appeal and the matter cannot move forward until this

appeal is disposed of so that this Court may then hold an evidentiary hearing.”

PCRA Court Opinion, 2/10/20, at 8.

      Pennsylvania Rule of Appellate Procedure 1925(b) provides that, upon

receipt of a notice of appeal, a lower court may enter an order directing the

appellant to file a concise statement of errors complained of on appeal “if the

judge entering the order giving rise to the notice of appeal . . . desires

clarification of the errors complained of on appeal.”        Pa.R.A.P. 1925(b).

Thereafter, “if the reasons for the order do not already appear of record, [the

judge entering the order giving rise to the notice of appeal] shall forthwith file

of record at least a brief opinion of the reasons for the order, or for the ruling

or other errors complained of, or shall specify the in writing the place in the

record where such reasons may be found.” Pa.R.A.P. 1925(a).

      Here, the PCRA court did not indicate in its September 19, 2019 order

the basis on which it granted Shields’ petition for PCRA relief. Nor did the

                                      -4-
J-S45030-20


PCRA court provide in its Pa.R.A.P. 1925(a) opinion the reasons for the rulings

and errors complained of by the Commonwealth in its concise statement.

Thus, our appellate review of the issues raised by the Commonwealth is

hampered by our inability to determine which of Shields ineffectiveness claims

the PCRA court found to be meritorious. We therefore remand for the PCRA

court to issue a revised Pa.R.A.P. 1925(a) opinion addressing the issues raised

in the Commonwealth’s concise statement of errors complained of on appeal,

and explaining the basis for its grant of PCRA relief to Shields.

      Case remanded. Jurisdiction retained.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/20




                                      -5-